People v Flores (2016 NY Slip Op 06966)





People v Flores


2016 NY Slip Op 06966


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


4233/12 2022 2021

[*1]The People of the State of New York, Respondent,
v Jose Flores, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Hunter Haney of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for respondent.

Order, Supreme Court, New York County (Megan Tallmer, J.), entered on or about July 30, 2013, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant defendant's request for a downward departure to a risk level one (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors defendant relied upon were adequately taken into account in the risk assessment instrument, and were, in any
event, outweighed by the egregiousness of defendant's underlying conduct, committed against a child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 25, 2016
CLERK